Citation Nr: 0814345	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1952 to December 
1953.  He received the combat infantryman badge in connection 
with his service in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss is the result of acoustic trauma 
during combat.

4.  The veteran does not have current tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Because the Board is granting the claim for service 
connection for hearing loss, further notice or assistance is 
not required to assist the veteran in substantiating the 
claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a February 2004 letter.  This letter told the 
veteran what evidence was needed to substantiate the claims 
for service connection for hearing loss and tinnitus.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to submit any evidence or 
records that he thought might be helpful.  This met the 
requirement to notify the veteran to send any relevant 
evidence in his possession.  

The veteran was not provided with information pertaining to 
the assignment of disability ratings or effective dates until 
March 2006.  The claims were readjudicated in a September 
2006 supplemental statement of the case.  The timing 
deficiency was cured by the readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the veteran 
has been met.  The service medical records are missing and 
presumed destroyed.  Destruction of service medical records 
does not create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  

The RO asked the veteran for medical records in his 
possession.  The service department indicated that Surgeon 
General's records were unavailable, but that if the veteran 
received treatment and provided necessary information 
alternate records would be searched.  The veteran has 
indicated that he received no pertinent treatment during 
service.  Furthermore, as discussed below, the decision on 
the tinnitus claim, turns on the absence of a current 
disability and the occurrence of in-service acoustic trauma 
is presumed.  

The veteran has been provided a VA examination, and an 
appropriate medical opinion has been obtained.  The veteran 
contended in his substantive appeal, that the examiner 
"refused to comment on tinnitus."  The examination report 
contains a discussion of whether there were current symptoms 
of tinnitus.

He has submitted private medical records in support of his 
claim, and the RO has obtained pertinent VA medical records.  
There is no indication that there are any outstanding medical 
records that are pertinent to this appeal.  The veteran 
initially requested a hearing before a hearing officer at the 
RO, but later submitted a statement withdrawing this request 
and asking that his appeal be forwarded to the Board.  As the 
duty to assist has been met, the Board will now examine the 
veteran's claims on the merits. 

Service Connection

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of acoustic trauma he sustained 
during active service.  He states that the trauma was 
sustained during combat in Korea.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).  

The record indicates that the veteran's service medical 
records are missing and are presumed to have been destroyed 
in a fire.  The VA has a heightened duty to assist the 
veteran when records are missing and presumed to have been 
destroyed.  Cuevas v Principi, 3 Vet. App. 542 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The veteran argues that he sustained acoustic trauma during 
combat in Korea.  His service medical records are missing and 
presumed destroyed.  However, the veteran's DD 214 shows that 
he served in an armored unit.  Furthermore, the DD 214 
demonstrates that the veteran earned the Combat Infantryman 
Badge, which connotes participation in combat.  Give the 
veteran's duties in service and his participation in combat, 
the Board finds that his account of sustaining acoustic 
trauma in service is presumed to be true.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Although the veteran is presumed to have sustained acoustic 
trauma during service, this injury alone is not sufficient to 
establish service connection.  The evidence must still 
demonstrate that the veteran has a current disability, and 
that there is a relationship between the current disability 
and active service.  Wade v. West, 11 Vet. App. 302 (1998).

As for evidence of a current disability, the veteran was 
afforded a VA audio examination in March 2005.  The pure tone 
thresholds for the right ear were 10, 10, 30, 50, and 60 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  The left ear had pure tone thresholds of 10, 10, 
25, 50, and 55 decibels at these same frequencies.  Word 
recognition was 90 percent for the right ear and 96 percent 
for the left ear.  As both ears have an auditory threshold of 
over 40 decibels, the Board finds that the veteran has a 
current hearing loss disability as defined by VA regulations.  
38 C.F.R. § 3.385.

However, the March 2005 VA examiner opined that in order for 
the veteran's hearing loss to be recognized as service 
connected, it was imperative that the condition be known to 
have been present on active duty, and specifically at the 
time in which the veteran was first exposed to hazardous 
noise.  The examiner stated that noise induced hearing loss 
would have manifested immediately at the time of the 
exposure.  At the examination the veteran was reported to 
have said that he first noticed hearing difficulty 47 years 
after discharge.  Therefore, the examiner opined that there 
was no relationship between the veteran's current hearing 
loss and active duty.  

The veteran reported on a January 2004 examination that he 
had experienced hearing loss for the past 50 years.  This 
history was apparently not considered in the March 2005 
examination report.

The veteran has also submitted additional evidence since the 
March 2005 VA examination.  This evidence includes the report 
of an audiogram conducted in November 1954, only eleven 
months after his discharge from service.  When the pure tone 
thresholds noted on this audiogram are converted to ISO 
units, it demonstrates that the veteran had pure tone 
thresholds of approximately 35, 25, 20, and 15 decibels at 
the frequencies of 500, 1000, 2000, and 4000 Hertz for the 
right ear.  The pure tone threshold at 3000 Hertz was not 
recorded.  The left ear had pure tone thresholds of 
approximately 30, 30, 25, and 20 at these same frequencies.  

Although the pure tone thresholds recorded in November 1954 
do not demonstrate that the veteran had hearing loss as 
defined by VA regulation, they do show that the veteran had 
some degree of bilateral hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155 (1993).

The March 2005 seemed to indicate that had hearing loss been 
shown proximate to service, the hearing loss could be 
considered as due to noise exposure in service.  The veteran 
has since submitted evidence showing such hearing loss.  
Because of the absent service medical records, and the 
reported absence of treatment, it would not be possible to 
obtain a hearing examination done in service.  The veteran's 
evidence, however, supports the conclusion that hearing loss 
was present.

Entitlement to service connection for bilateral hearing loss 
is warranted.  The Board has resolved all reasonable doubt in 
favor of the veteran in reaching this determination.  
38 U.S.C.A. § 5107(b).  

Tinnitus

As previously noted, the evidence establishes that the 
veteran was exposed to acoustic trauma during active service.  
However, there must still be evidence of a current disability 
before service connection may be established.  

The veteran denied any ringing or roaring of his ears at the 
March 2005 VA examination.  On this basis, the examiner 
stated that the veteran does not experience tinnitus.  
Tinnitus is not diagnosed on any other hearing examination, 
including the many private hearing examinations submitted by 
the veteran.  

The January 2004 VA audiology evaluation and other VA and 
private treatment records contain no reports of tinnitus.  
The only pertinent medical opinion is that of the March 2005 
examiner to the effect that there was no current disability.

Tinnitus is a condition that a lay person could observe.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The 
veteran would be competent to report current tinnitus, but 
has not done so.  Not only did he deny current tinnitus on 
the March 2005 VA examination, but a careful reading of his 
contentions and the record shows that he has not reported 
current tinnitus elsewhere in the record.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  As there is no evidence of current tinnitus, the 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


